DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 6-8 are presented for examination.
Claims 2-5 have been cancelled.
Claims 1 and 6 have been amended.
Claims 1 and 6-8 are allowed.
Response to Arguments
Applicant’s arguments, see Applicant Remarks page 7, filed on February 7, 2022, with respect to the objection to the specification has been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see Applicant Remarks pages 7-8, filed on February 7, 2022, with respect to 35 U.S.C. § 103 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection has been withdrawn. 
Drawings
The drawings are objected to because Figures 2, 3, and 4 recite “Remort Channel” depicted as element 2. The Examiner suggests correcting this to recite “Remote Channel”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

REASONS FOR ALLOWANCE
The presently claimed invention discloses a vehicle electronic control apparatus that uses two or more field programmable gate arrays (FPGAs), wherein a first FPGA is installed in a backup system to be utilized in a time of abnormality, and a second FPGA that is installed in a formal system to be utilized in a time of normal operation. The apparatus further comprises performing self-diagnostic tests and multiple options of system update versions.
The following is an examiner’s statement of reasons for allowance:
Of the cited pertinent prior art, Dong et al. (Patent No. CN105607698) discloses two FPGAs comprising a main FPGA and a backup FPGA for when the main FPGA fails, thereby switching between the FPGAs accordingly based on a detection of an abnormality.  However, Li Meng fails to teach “wherein when the system version in the formal system is updated, the backup system is provided with a first option of being updated to the first system version at the time of shipment from the factory, a second option of being updated to the second system version that is equal to the system version of the formal system, and a third option of not being updated, and selects any one of the first option, the second option, and the third option.”
Kaizu (U.S. Patent Application Publication No. 20080258758) discloses a switching controller for switching from a memory of a current system to a second memory of a backup system, and an error detector that switches each of the memories in the current system and backup system to be on or off. However, Kaizu also fails to teach “wherein when the system version in the formal system is updated, the backup system is provided with a first option of being updated to the first system version at the time of shipment from the factory, a second option of being updated to the second system version that is equal to 
Halder (U.S. Patent Application Publication No. 20120089293) discloses a vehicle health system that comprises a plurality of FPGAs and a primary engine subsystem that may produce a signal indicating abnormality based on sensor information. However, Halder also fails to teach “wherein when the system version in the formal system is updated, the backup system is provided with a first option of being updated to the first system version at the time of shipment from the factory, a second option of being updated to the second system version that is equal to the system version of the formal system, and a third option of not being updated, and selects any one of the first option, the second option, and the third option.”
Fan et al. (Patent No. CN 110687845) discloses performing a self-diagnosis on a backup FPGA then performing a self-diagnosis on a formal FPGA. However, Li Chuan Jian also fails to teach “wherein when the system version in the formal system is updated, the backup system is provided with a first option of being updated to the first system version at the time of shipment from the factory, a second option of being updated to the second system version that is equal to the system version of the formal system, and a third option of not being updated, and selects any one of the first option, the second option, and the third option.”
Nachimuthu et al. (U.S. Patent Application Publication No. 20160048383) discloses providing cumulative updates to an FPGA system that are released by the manufacturer in addition to a first base system generated by a manufacturer. Nachimuthu does not explicitly teach “wherein when the system version in the formal system is updated, the backup system is provided with a first option of being updated to the first system version at the time of shipment from the factory, a second option of being updated to the second system version that is equal to the system version of the formal system, and a third option of not being updated, and selects any one of the first option, the second option, and the third option.”

Claim 1 is in condition for allowance. Claims 6-8 are dependent on claim 1 and are thereby allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.T.S./Patent Examiner, Art Unit 3662  
                                                                                                                                                                                                      /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662